DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1, 2, 5, 6, 15-18,21-23,26-28, 30, 34, and 39-43) in the reply filed on 2/14/22 is acknowledged.
Upon further consideration, claims 9, 10, 12, and 14 (small molecule in claim 6) are rejoined with the elected invention and examined.
Claim 29 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 2/14/22.

The report on patentability of the IPEA or ISA has been considered by the examiner. 
Improper Markush Rejection
Claim 6 and 39 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of a small molecule or an inhibitory nucleic acid is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: each species is classified under a different classification and a small molecule does not share a single structural similarity with the nucleic acid.  The small molecule is not a nucleic acid.  The small molecules do not bind to a nucleic acid sequence.  A small molecule is smaller than a nucleic acid.
The Markush grouping of an RNA interfering agent and an RNA encoding a RUNX1 inhibitory protein is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: RNAi interfering agent decreased the expression of RUNX1 while a RUNX1 inhibitory protein decreased the activity of RUNX1.  In addition, RNAi interfering agents are double stranded RNA that bind to a region of a RUNX1 sequence unlike RNA encoding the inhibitory protein.  More specifically, the polypeptide binds proteins based on structural features, not nucleic acid sequence specificity.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 6, 15-18, 21-23, 26-28, 30, 34, and 36-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention embraces a genus of runt-related transcription factor 1 (RUNX1) inhibitors to prevent or reduce proliferation or migration of retinal pigment epithelial (RPE) cells in a subject who has a retinal hole or retinal tear.
The inhibitor embraces compounds that decrease the expression and/or activity of RUNX1.  The inhibitor broadly embraces an inhibitory nucleic acid that is selected from an aptamer, ribozyme, siRNA, antisense oligonucleotide, and an RNA encoding a RUNX1 inhibitory protein.  There is a variation amongst species of RUNX1 inhibitors because each inhibitory nucleic acid could have a different structure and/or function.  For example, dominant negative nucleic acid bind to a protein and reduce the protein’s activity, whereas aptamers, siRNA, antisense oligonucleotide bind to a nucleic acid and reduce or inhibit expression of the gene (mRNA).  More specifically, the dominant negative polypeptides bind proteins based on structural features, not nucleic acid sequence specificity.
The applicant provides description of the RUNX1 amino acid and nucleotide sequences.  See pages 23-28.
The applicant generically contemplates the genus of nucleic acid inhibitors and ordered a siRNA from a company (page 71) and disclosed one dominant negative nucleic acid.  The generic contemplation without more is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.  The contemplation does not specifically define any of the nucleic acid inhibitors that fall within its definition.  The specification does not define any structural features commonly possessed by members of the genus that distinguish them from others.  While it is acknowledged that applicant discloses small molecules that are RUNX1 inhibitors that are known in the prior art, small molecules are structurally and functionally different than inhibitory nucleic acids.  For these reasons, the skilled artisan cannot envision possession of inhibitory nucleic acid based on these type of small molecules.  Other than the ordered siRNA and disclosure of one dominant negative CBF-beta protein (CBFB-MYH11), the as-filed specification does not provide written description for the genus of nucleic acid inhibitors.  
The applicant discloses that methods of making these types of inhibitors are known in the prior art (pages 37-40).  Method for making nucleic acid inhibitors or ordering the nucleic acid inhibitor from a company does not provide written description for the claimed genus.  Adequate written description of a RUNX1 gene alone, should not be considered adequate written description of a claimed nucleic acid inhibitor to that gene, even when preparation of such an inhibitor is routine or conventional.  See MPEP 2163, Amgen v. Sanofi, 872 F.3d, 1367 (Fed. Cir. 2017).  The Federal Circuit explained that when an antibody is claimed, 35 U.S.C. 112(a) requires adequate written description of the antibody itself.  This is the case here with respect to RUNX1 inhibitory nucleic acids.
With respect to the genus of inhibitory nucleic acid (pages 36-41), the instant disclosure does not appear to provide written description for the claimed genus  There does not appear to be any written description for an antisense oligonucleotide, aptamer, or RNAi agent that decreased the activity of RUNX1.  The applicant discloses that while it is not necessary that there be perfect correspondence of the sequence, but the correspondence must be sufficient to enable the RNA to direct RNAi inhibition by cleavage or blocking expression of the target mRNA (page 41).  The applicant does not disclose what region(s) of RUNX1 gene (mRNA) can be targeted to observe the desired biological activity (decrease the expression and/or activity of RUNX1).  In view of the prior art, one of skill in the art would recognize necessary common attributes or features possessed by the siRNA and antisense oligonucleotides, even though the applicant does not provide disclose any antisense oligonucleotides and one siRNA.  However, there is no written support for aptamers or ribozymes embraced by the claimed invention because one of skill in the art would not recognize necessary common attributes or features possessed by ribozymes or aptamers of the genus.  In view of the lack of written description for these species, the skilled artisan would be required to make ribozymes and aptamers and further experiment with them to determine if they meets the functional limitations (decrease activity and/or expression of RUNX1),  This would indicate that the applicant does not have possession of the genus of nucleic acids inhibitors.  
 With respect to an RNA encoding a RUNX1 inhibitory protein (page 36 of the specification), the applicant only provides written support for CBFB-MYH11.  Other than core binding factor β (CBFβ), neither the specification nor the prior art of record disclose any other sequence associated with RUNX1.  The applicant does not provide an essential structure that is considered essential to represent these proteins.  There does not appear to be any RUNX1 inhibitory proteins that decreases the expression of RUNX1.  The prior art does not teach that these type of inhibitory nucleic acids are well known to the skilled artisan.  The skilled artisan would have to further experiment with assays (e.g., high-throughput sequence libraries composed of fragments of RUNX1 genes) to identify dominant negative polypeptides.  This would indicate to the skilled artisan that the applicant was not in possession of the genus of dominant negative nucleic acids.  
The instant disclosure does not provide written support for a genus of small molecules.  Other than formulas I, III and IV in claim 9, the applicant does not provide a sufficient number of examples to represent the genus of small molecules.  The genus embraces millions of compounds with no common structure and different mechanism of reducing activity or expression of RUNX1.  The prior art teaches small molecules that bind to CBFbeta and displace CBFbeta from RUNX1 in cells. The applicant does not disclose any small molecules that bind to RUNX1 and inhibit RUNX1 activity or expression.  RUNX1 is a transcription factor, and the prior art discloses that transcription factors have been viewed with skepticism as viable drug targets (see Illendula et al. EBioMedicine 2017, 8: 117-131, cited on an IDS).  Illendula teach, “Small molecule inhibitors of protein-protein interactions, particularly in the context of transcription factors, is still a relatively nascent field, in part due to the long and widely held belief that this class of interactions is “undruggable” (page 119).”  This appears to be unpredictable art and adequate written description of a genus which embraces a widely variant species cannot be achieved by disclosing only limited species within the genus.  In view of Illendula (supra), the skilled artisan would not recognize necessary common structures or features possessed by the molecules of the genus.  Without further support for the genus of small molecules, the skilled artisan cannot envision that the applicant has possession of the genus of small molecules.
The written description requirement for the claimed genus is not satisfied through sufficient description of a representative number of species.  The applicant does not provide a “representative number of species” which adequately described and considered representative of the entire genus.  There is substantial variation within the genus, and the applicant does not describe a sufficient variety of species to reflect the variation within the genus.  See Enzo Biochem., 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). See also MPEP §2163.
In view of the foregoing, it is clear that the instant specification fails to convey that the inventors had possession of the genus of RUNX1 inhibitors in claims 1, 2, 5, 6, 15-18, 21-23, 26-28, 30, 34, 36-43 as of the effective filing date sought in the instant case. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 34 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arboleda-Velasquez (US 20190350961, cited on an IDS).
‘961 teaches delivering a RUNX1 inhibitor to a subject having an aberrant ocular angiogenesis, wherein the inhibitor is a small molecule or an inhibitory nucleic acid.  See pages 155-157.  The disorders in instant claim 34 would be embrace by the diseases listed on pages 155-157.  The RUNX1 inhibitor in the instant claims would be embraced by the small molecule and nucleic acid inhibitor on pages 155-157.
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

Claims 1-2, 5-6, 9-10, 12, 14-18, 21-23, 26, 28, 30, and 36-43 are rejected under 35 U.S.C. 103 as being obvious over by Arboleda-Velasquez (US 201903550961, cited on an IDS).
‘961 teaches delivering a RUNX1 inhibitor to a subject having an aberrant ocular angiogenesis, wherein the inhibitor is a small molecule or an inhibitory nucleic acid.  See pages 155-157.  In addition, the disorders in instant claims would be embrace by the diseases listed on pages 11-24 ,and 155-157.  PDR is one of the diseases embraced by the diseases and includes the detachment of the retina due to scar tissue formation and the development of neovascular glaucoma (page 12).  The inhibitor can be administered to a subject after corneal graft (page 11).  The inhibitor can be administered topically or intravitreally (page 10).  The RUNX1 inhibitor in the instant claims would be embraced by the small molecule and nucleic acid inhibitor on pages 24-31 and 155-157.  The therapy can be combined with an anti-inflammatory compound (page 37).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to use the teaching of ‘961, to arrive at the claimed invention.  One of ordinary skill in the art reading the definition for PDR would reasonably determine that the disease embraces a retinal tear because the specification discloses that PDR includes the detachment of the retina due to scar tissue formation and the development of neovascular glaucoma (pages 11-16).  Retinopathy of prematurity (ROP) and Coats’ disease also embraces retinal detachment.  In view of this teaching in ‘961, one of ordinary skill in the art would have been motivated to use RUNX1 inhibitor to treat PDR, ROP or Coats’ disease in a subject and the subject would have a retinal tear.  “961 contemplates preventing aberrant angiogenesis in the eye of a subject using RUNX1 inhibitors and this would read on the limitation in claim 23.  The inhibition of RUNX1 expression or activity can be useful to prevent or reduce corneal graft rejection (page 11).  ‘961 discloses using the RUNX1 inhibitors in instant claims 6, 9, 10, 12, 14, and 39-42.  A person of ordinary skill in the art would have been motivated to use an anti-inflammatory agent in the method to treat any inflammation associated with the disorder.  ‘961 discloses using the method in humans.  The limitations in instant claims 16-18, 21 and 43 are routinely used in the art to administer an inhibitor to the eye and considered obvious methods steps to carry out the method steps of ‘961 as taught on pages 37-39 of ‘961.  In addition, the applicant does not disclose any unexpected results using any specific route or concentration amount.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  See generally MPEP § 717.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-6, 9-10, 12, 14-18, 21-23, 26, 28, 30, 34, 36, and 38-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,229,662.
The instant claims and the claims from ‘662 both embrace delivering a RUNX1 inhibitor to a subject having an eye disorder, wherein the inhibitor is a small molecule or an inhibitory nucleic acid.  The disorders in claim 3 of ‘662 would be embrace by the disorder in the instant claims.  The inhibitor in the instant claims would be embraced by the small molecule in claims 9, 11, and 12 of ‘662 and nucleic acid inhibitor in claims 9-11 and 13 of ‘662.  
The only difference between the instant claims and the claims of ‘662 is the subject in the instant claims has retinal hole or retinal tear and preventing or reducing proliferation or migration of retinal pigment epithelium (RPE) cells in the subject.
However, one of ordinary skill in the art reading the definition for PDR would determine that the term embraces a retinal tear because the specification discloses that PDR includes the detachment of the retina due to scar tissue formation and the development of neovascular glaucoma (columns 18-33).  Retinopathy of prematurity (ROP) and Coats’ disease also embraces retinal detachment.
MPEP 804 II B 1 states:
The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)… Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent.  In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). 

It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to determine that the instant claims were an obvious variation of the claims from ‘662.  One of ordinary skill in the art would have been motivated to use RUNX1 inhibitor to treat a subject having PDR or Coats’ disease (retinal tear).  Both claim sets embrace delivering a RUNX1 inhibitor to a subject having an eye disorder, wherein the inhibitor is a small molecule or an inhibitory nucleic acid.  The disorders in claims 1 and 3 of ‘662 would be embrace by the disease in instant claim 34.  A person of ordinary skill in the art would have been motivated to use an anti-inflammatory agent in the method to treat any inflammation associated with the disorder.  The limitations in instant claims 16-18, 21 and 43 are routinely used in the art to administer an inhibitor to the eye and considered methods steps to carry out the method in claims of ’662 (see columns 369-375 of the ‘662).  In addition, the applicant does not disclose any unexpected results using these routes or concentration amounts.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.



	Conclusion
The art of record and not relied upon is considered pertinent to applicant's disclosure.  
Lam et al. (Diabetes 2017, 66: 1950-1956, cited on an IDS) and Harvard Medical School, Department of Ophthalmology-Home News, pages 1-3, April 2017 (of record) appear to make obvious the claimed method.  However, they are published within one year of the effective filing date of the instant claimed invention (the news article from Harvard Medical school cites the Diabetes publication) and the Diabetes publication lists all four inventors.  In view of 102(b)(1)(A) under AIA  rules, both references are not considered prior art under 102(a)(1).
Kim et al. (ARVO Annual Meeting Abstract June 2017, pages 1-3, cited on an IDS) also does not qualify as 102(a)(1) prior art because of the 102(b)(1)(A) rule under AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635